Appeal from an order of the Ulster County Special Term modifying a judgment of divorce dated January 17, 1931, by increasing the amount of alimony from $15 per week, as directed in the original judgment, to the sum of $25 per week and for costs. Order reversed, on law and facts, and matter remitted to the Special Term for ■ the taking of common-law proof as to thé financial status of the parties. ■ If the Special Term is so advised, this court recommends a reference to Hon. Ellsworth C. Lawrence, Official Referee, to take proof and report. All concur. ..